Citation Nr: 0734077	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-27 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for asbestos-related lung 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to July 
1953, October 1953 to October 1957, June to August 1959, and 
from September 1960 to September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.


FINDING OF FACT

The veteran does not have a current diagnosis of an asbestos-
related lung disease.


CONCLUSION OF LAW

An asbestos-related lung disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d).  Establishing direct service connection 
for a disability, which has not been clearly shown in 
service, requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular was subsumed verbatim as 
§ 7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has 
reorganized and revised this manual into its current 
electronic form M21-1MR.  While the form has been revised, 
the information contained therein has remained the same.  

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and if so, determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, 
Part VI, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure 
that proper development of the evidence is accomplished to 
determine whether or not there is pre-service and/or post-
service asbestos exposure.  Id.  The most common disease 
caused by exposure to asbestos is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, and 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract. M21-1MR, Part VI, 
Subpart ii, Chapter 2(C)(9)(b).

The veteran reports that he was exposed to asbestos in boot 
camp because he claims the siding of his barracks was made of 
asbestos.  The veteran further contends that he was exposed 
to asbestos in performing his shipboard duties, including 
wearing an asbestos suit as part of the aircraft fire and 
rescue crew and scraping paint on a pressure vessel.  The 
veteran's service personnel records reflect that his military 
occupational specialty was aviation boatswain's mate.  While 
the records indicate that he received shipboard fire control 
training consisting of a two day and one week course, the 
records do not indicate that he was at any time assigned to a 
fire control unit.  The service records also demonstrate that 
he served aboard the U.S.S. Oriskany and the U.S.S. Saratoga.  

It is noted that private medical record dated from December 
1994 to June 1997 indicate that the veteran was receiving 
Workman's Compensation for a lung disability secondary to 
paint / chemical injuries to his lungs.  Diagnoses included 
chronic bronchitis and chronic obstructive pulmonary disease.  

Even if the veteran was exposed to asbestos in service, he 
has not been diagnosed with an asbestos-related disease.  
Therefore, the Board finds that any further attempt by VA to 
ascertain the likelihood of the veteran's exposure to 
asbestos in service is in this case unnecessary because no 
asbestos-related lung disease is shown by the evidence of 
record.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the veteran has been 
examined and has had his chest x-rayed on twelve occasions 
between October 1994 and April 2004 by a private physician.  
The lungs were shown as clear and negative on each of the x-
rays taken.  

The Board notes that M21-1 also provides specific guidance 
with respect to the diagnosis of asbestosis.  It states that:

A clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs 
include:  dyspnea on exertion, end-respiratory 
rales over the lower lobes, compensatory 
emphysema, clubbing of the fingers at late 
stages, and pulmonary function impairment and cor 
pulmonale can be demonstrated by instrumental 
methods.

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, 9, e.  The evidence does not show that the 
veteran has been diagnosed as having asbestosis nor has any 
medical provider attributed an existing lung disability to 
asbestos exposure.  Accordingly, the Board finds that service 
connection for a lung disease associated with exposure to 
asbestos is not warranted.

In reaching this determination, the Board does not question 
the veteran's sincerity that his lung disease is related to 
service.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2006) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, the Board finds that the preponderance of the 
evidence is against the claim, service connection must be 
denied.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An initial letter 
from the RO dated June 2004 informed the veteran of the type 
of evidence needed to substantiate his claim for service 
connection as well as an explanation of what evidence the 
veteran was to provide to VA in support of his claim and what 
evidence VA would attempt to obtain on his behalf.  
Additionally, the letter explicitly asked that the veteran 
provide any evidence in his possession that pertains to the 
claim, per § 3.159(b)(1).

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because the preponderance of the evidence is against 
the veteran's claim of service connection for an asbestos-
related lung disease, the Board finds that he has not been 
prejudiced by the lack of this notice since any issues 
regarding an evaluation of the degree of disability and an 
appropriate effective date are moot.

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and all post-service records of VA and 
private care that have been identified or indicated by the 
veteran.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In this case, there is no medical evidence indicating that 
the veteran has an asbestos-related lung disease.  Thus, VA 
is not required to afford him a medical examination and/or 
obtain a medical opinion as to the etiology or onset of an 
asbestos-related lung disease.  As such, the Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required


ORDER

Service connection for asbestos-related lung disease is 
denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


